

114 S1528 IS: Department of Defense Energy Security Act of 2015
U.S. Senate
2015-06-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1528IN THE SENATE OF THE UNITED STATESJune 9, 2015Ms. Hirono (for herself and Mr. Wyden) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve energy savings by the Department of Defense, and for other purposes.
	
 1.Short titleThis Act may be cited as the Department of Defense Energy Security Act of 2015.
		2.Authorization for research to improve military vehicle technology to increase fuel economy or
			 reduce fuel consumption of military vehicles used in combat
 (a)Research authorizedThe Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering and in collaboration with the Secretary of the Army and the Secretary of the Navy, may carry out research to improve military vehicle technology to increase fuel economy or reduce fuel consumption of military vehicles used in combat.
 (b)Previous successesThe Secretary of Defense shall ensure that research carried out under subsection (a) takes into account the successes of, and lessons learned during, the development of the Fuel Efficient Ground Vehicle Alpha and Bravo programs to identify, assess, develop, demonstrate, and prototype technologies that support increasing fuel economy and decreasing fuel consumption of light tactical vehicles, while balancing survivability.
			3.Requirement to establish repository for operational energy-related research and development efforts
			 of Department of Defense
 (a)Repository requiredNot later than December 31, 2016, the Secretary of Defense, acting through the Assistant Secretary of Defense for Research and Engineering and in collaboration with the Assistant Secretary of Defense for Operational Energy Plans and Programs and the Secretaries of the military departments, shall establish a centralized repository for all operational energy-related research and development efforts of the Department of Defense, including with respect to the inception, operational, and complete phases of such efforts.
 (b)Internet accessThe Secretary of Defense shall ensure that the repository required by subsection (a) is accessible through an Internet website of the Department of Defense and by all employees of the Department and members of the Armed Forces whom the Secretary determines appropriate, including all program managers involved in such research and development efforts, to enable improved collaboration between military departments on research and development efforts described in subsection (a), enable sharing of best practices and lessons learned relating to such efforts, and reduce redundancy in such efforts.
			4.Secure Energy Innovation Program
 (a)In generalThe Secretary of Defense shall conduct a program to develop and support projects designed to foster secure and reliable sources of energy for military installations, including incorporation of advanced energy metering, renewable energy, energy storage, and redundant power systems.
 (b)MetricsThe Secretary of Defense shall develop metrics for assessing the costs and benefits associated with secure energy projects proposed or implemented as part of the program conducted under subsection (a). The metrics shall take into account financial and operational costs associated with sustained losses of power resulting from natural disasters or attacks that damage electrical grids serving military installations.
 5.Authority to use Energy Savings Investment Fund for energy management initiativesSection 2919(b)(2) of title 10, United States Code, is amended by striking , to the extent provided for in an appropriations Act,. 6.Establishment of Department of Defense Alternative Fueled Vehicle Infrastructure Fund (a)Establishment of FundThere is established in the Treasury a fund to be known as the Department of Defense Alternative Fuel Vehicle Infrastructure Fund.
 (b)DepositsThe Fund shall consist of the following: (1)Amounts appropriated to the Fund.
 (2)Amounts earned through investment under subsection (c). (3)Any other amounts made available to the Fund by law.
 (c)InvestmentsThe Secretary shall invest any part of the Fund that the Secretary decides is not required to meet current expenses. Each investment shall be made in an interest-bearing obligation of the United States Government, or an obligation that has its principal and interest guaranteed by the Government, that the Secretary decides has a maturity suitable for the Fund.
 (d)Use of fundsAmounts in the Fund shall be available to the Secretary, acting through the Under Secretary of Defense for Acquisition, Training, and Logistics, to install, operate, and maintain alternative fuel dispensing stations for use by alternative fueled vehicles of the Department of Defense and other infrastructure necessary to fuel alternative fueled vehicles of the Department.
 (e)DefinitionsIn this section: (1)Alternative fuelThe term alternative fuel has the meaning given such term in section 32901 of title 49, United States Code.
 (2)Alternative fueled vehicleThe term alternative fueled vehicle means a vehicle that operates on alternative fuel. (3)FundThe term Fund means the fund established under subsection (a).
 7.Study on power storage capacity requirementNot later than September 30, 2016, the Secretary of Defense shall submit to the congressional defense committees a report on the costs and benefits associated with requiring 25 percent of National Guard and Reserve facilities to have at least a 21-day on-site power storage capacity to assist with providing support to civil authorities in case of manmade or natural disasters.
		8.Plan to enhance mission readiness through greater energy security at critical military
			 installations
 (a)Report requiredNot later than September 30, 2016, the Secretary of Defense shall submit to the congressional defense committees a report with a plan for integrating energy storage, micro-grid technologies, and on-site power generation systems at military installations at risk of interruptions of power due to geographic location, dependence on connections to the electric grid, or other factors determined by the Secretary.
 (b)FormThe report required under subsection (a) shall be submitted in unclassified form, but may contain a classified annex as necessary.
 9.Congressional defense committees definedIn this Act, the term congressional defense committees has the meaning given the term in section 101(a)(16) of title 10, United States Code.